CLIFTON, Circuit Judge,
dissenting:
I regret that I cannot agree that the evidence compels the conclusion that petitioner Samvel Aleksanyan was persecuted on the basis of political opinion, the enumerated ground he asserts in order to establish eligibility for asylum. Aleksanyan was a victim of crime, not the government.
That the location of the crime was a state-owned factory and that the primary villain, the factory director, had relatives in the government (and later became an elected official himself) did not necessarily turn the criminal activity into something governmental. The criminals presumably intended to enrich themselves; there is nothing to indicate that the government was behind the scam. Aleksanyan may have been beaten up after refusing to participate in the crime, but he says he was beaten up by unknown thugs, not by the police or other government officers. Indeed, Aleksanyan’s later troubles began again only after the prosecutor—an officer of the government—pressed him to testify. According to his own narrative, Aleksanyan was not a crusader against government corruption, but was only a reluctant participant in the effort of the government prosecutor to catch the criminals responsible for the diamond scam. Based on this record, it is surely possible to conclude that these later threats were the acts of criminals motivated by a desire to protect themselves from prosecution. See Kozulin v. INS, 218 F.3d 1112, 1114, 1117 (9th Cir.2000) (nexus requirement not met where “the evidence taken as a whole ... suggests that the attack was motivated by apolitical revenge for the apolitical accusation [of theft made] against the captain”). Because Aleksanyan was content to look the other way and it was only governmental prodding that got him to take a stand against the thieves, it seems to me not only possible but probable that the acts directed at Aleksanyan allegedly constituting political persecution were not politically motivated at all, but rather represented ordinary criminal activity motivated solely by the criminals’ desire to avoid punishment. I do not believe that the political motive here is so clearly established by the record such that “any reasonable finder of fact would have to conclude,” Chouchkov v. INS, 220 F.3d 1077, 1084 (9th Cir.2000), *474that Aleksanyan was persecuted on the basis of political opinion.
While my disagreement on the nexus question leads me to dissent from the majority’s conclusions as to Aleksanyan’s claims for asylum and withholding of removal, I dissent from its holding on his Convention Against Torture (CAT) claim for a different reason. In his appeal to the Board of Immigration Appeals (BIA), Aleksanyan did not raise the IJ’s denial of his CAT claim. “We have held that ‘[f]ailure to raise an issue in an appeal to the BIA constitutes a failure to exhaust remedies with respect to that question and deprives this court of jurisdiction to hear the matter.’ ” Zara v. Ashcroft, 383 F.3d 927, 930 (9th Cir.2004) (alteration in original) (quoting Vargas v. U.S. Dept. of Immigration & Naturalization, 831 F.2d 906, 907-08 (9th Cir.1987)); see also 8 U.S.C. § 1252(d)(1) (“A court may review a final order of removal only if ... the alien has exhausted all administrative remedies available to the alien as of right”). No issues -with the IJ’s CAT determination were raised in his notice of appeal. His brief to the BIA mentioned his CAT claim only once, while relating his case’s procedural history. The remainder of that brief attacked the IJ’s nexus analysis and the IJ’s assessment of the plausibility of Aleksanyan’s narrative; his concluding prayer for relief referenced only his asylum claim and the nexus issue. “A petitioner cannot satisfy the exhaustion requirement by making a general challenge to the IJ’s decision, but, rather, must specify which issues form the basis of the appeal.” Zara, 383 F.3d at 930. Nor did the BIA reach this aspect of the IJ’s decision, sua sponte, when it affirmed the decision below through a streamlined review. Cf. Abebe v. Gonzales, 432 F.3d 1037, 1040-41 (9th Cir.2005) (en banc) (holding that an issue was sufficiently exhausted even though it was mentioned only in one sentence of the facts section of the petitioner’s BIA brief, because the BIA’s opinion indicated that it had reached the issue). Exhaustion is jurisdictional. Barron v. Ashcroft, 358 F.3d 674, 677-78, 678 (9th Cir.2004) (“Accordingly, we now join our sister circuits in squarely holding that § 1252(d)(1) mandates exhaustion and therefore generally bars us, for lack of subject-matter jurisdiction, from reaching the merits of a legal claim not presented in administrative proceedings below.”); Cortez-Acosta v. INS, 234 F.3d 476, 480 (9th Cir.2000) (“We have described this as a jurisdictional defect.”). As a result, I would not reach, or remand, Aleksanyan’s CAT claim.
I respectfully dissent.